Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group III and the species “increased collagen” in the reply filed on 08/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner acknowledges the amending of claim s2, 3, 10, 24, 25, and 27. 
Claims 2-8, 10-11, 14-15, and 24-31 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-8, 10-11, 14-15 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (WO2008134712A2), Stocklin (US20170157016A1), Kuzminova (https://www.frecklefarmorganics.com/blogs/beauty-health/why-24k-gold-infused-skincare-is-essential-for-your-beauty-routine) and Cosmetics and Toiletries (https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21841595/amino-acid-for-stronger-skin-barrier).
Regarding claims 6, and 24,  Yu teaches application of a composition comprising matrix metalloproteinase (MMP) inhibitors to the skin (see abstract and claim 1) which can also include Brassica Campestris or rapeseed oil at a range of 0.01%-20% (see 00104, 00105 and 00108), Rhododendron ferrugineum extract at a range of 0.0001%-10% or even 0.01%- 1% (see 103), Oenothera biennis (evening primrose seed oil) at a range of 1%-10% (see 00104), peptides (see 0087) and polypeptides 0.0001%-10% (see 00100), acetyl hydroxproline and wherein the peptide combination can be of arginine and lysine (polypeptide) (see 00100 and 00102) and wherein the MMP inhibitors of the composition are known to increase collagen (see 0011).
Regarding claim 2, Yu teaches wherein the composition can inhibit MMP-1 (see 0009).
Regarding claim 3 and 4, Yu teaches the formulations as a cream, lotion, gels, ointments, emulsions and oils (see 0011, 0012 and 0013).
Regarding claim 5, Yu teaches the composition as an anhydrous serum (see 00204).
Regarding claim 25, the reference does not specifically teach that the composition has the same effects as claimed by applicant, However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition because it consists of the same ingredients.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.
Regarding claim 26 and 29, Yu also teaches that the composition increases collagen in the skin (see 0067) and increases skin firmness (see 0083).
Regarding claim 27, Yu teaches the use of antioxidants in the composition (see 0086, 0087, 0095, 0096, etc) and thus the application of any of these antioxidants would further increase antioxidant activity in the skin.
Regarding claim 28, Yu teaches that administration of MMP inhibitors can prevent or lessen age-associated features such as wrinkles (see 0012).
Regarding claim 29, Yu teaches that Collagen primarily types I, III, V, and VI, forms the majority of the fibrous component, making up about 75% of the dry weight of the dermis and imparting firmness and tensile strength (see 0004) and teaches that the concentration of MMP inhibitor in the composition is sufficient to achieve a desirable cosmetic effect (e.g., reduce the appearance of lines and wrinkles, increase radiance of the skin, make skin feel smoother, reduce hyperpigmentation, improve the look of skin, improve the feel of skin, increase firmness (see 0083) thus the composition would increase the skins firmness.
Regarding claims 7, 8, 11 and 30, Yu teaches the composition can include squalene as a cosmetically suitable vehicle which can solubilize MMP inhibitor for ease of application to the skin (0086, 0090, 104 and 118), hexyldecanol (0090), tocopheryl acetate in the range of 0-4% (see 0096, 0098 and claim 80), bisabolol and stearic acid in the range of 0.0001-10% (see 00103),  Caprylic/Capric Triglyceride in the range of 1% to 10% (see 00103 and 104) and discusses that “the concentration of the active ingredient may be as high as the solubility limit of the active ingredient in the solvent” (see 00148).
Regarding claims 15 and 30-31, Yu teaches that the composition can include silica (see claim 80, 0092, 105, 117 and 136) and Helianathus annuus sunflower seed extract (0097 and 00117) or sunflower seed oil (00105) and stearic acid in the range of 0.0001%-10% (see 00103).
Stocklin’s general disclosure is to a cosmetic composition containing mu-conotoxin peptide for improving skin firmness and elasticity (see abstract).
Regarding claim 24, pertaining to the arginine/lysine polypeptide, Stocklin teaches that arginine, lysine polypeptide can neutralize the formation of wrinkles on the face (see 0018 and abstract).
Cosmetics and Toiletries teaches that acetyl hydroxyproline can strengthen skin, penetrate the skin and elevate collagen synthesis while improving skin elasticity (see second para.).
Kuzminova’s general disclosure is a web-based article on the benefits of gold in skin care (see article).
Regarding claims 14 and 31, pertaining to the composition comprising gold, Kuzminova teaches that gold in skincare can reduce wrinkles, stimulates skin cells, lightens the complexion, slows down collagen depletion, reduces sun damage, increases skin elasticity, reduces inflammation and promotes glowing skin (see page 1). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include gold as in the composition taught by Yu, because gold can help to slow down collagen depletion and reduce wrinkles among other benefits discussed by Kuzminova. It would have also been obvious to utilize the arginine/lysine polypeptide as taught by Stocklin because it can help to improve skin firmness and elasticity.
 It would have further  been obvious to a person having ordinary skill in the art at the effective filing date to use the teachings by Yu and Stocklin with the additional supporting knowledge given by Cosmetics and Toiletries to create a composition which can increase collagen synthesis and inhibit MMP-1 and to optimize the components that are taught in the instant claims 6, 8, 11 and 30 within known ranges to arrive at the instantly taught ranges because the referenced prior art already teaches these specific ingredients in a single embodiment/composition for inhibiting MMP and increasing collagen. The art also teaches the ranges for activity and narrowing them to find optimal solubility (as discussed above) and activities of each component within the carrier would have been obvious at the time of filing. Also, Cosmetics and Toiletries teaches the specific reasons to select the inclusion of the acetyl hydroxyproline ingredient for increasing collagen synthesis and Stocklin teaches how including arginine/lysine in the composition would allow for the reduction of wrinkles in the face. 
There would have been a reasonable expectation of success for increasing antioxidation activity, inhibiting MMP1, increasing collagen production, and inhibiting pro-inflammatory cytokines in the skin because the referenced prior art teaches that the composition can inhibit MMP and increase collagen and the other activities would be inherent as they would include the same ingredients as instantly claimed.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon art does not teach the method of increasing collagen or the use of acetyl hydroxyproline and arginine-lysine polypeptide in the composition, however this is not the case. Yu and Stocklin both teach the composition comprising these two ingredients and both Yu teaches that the composition can increase collagen production (see above rejection). Stocklin also teaches the use of arginine/lysine to improve skin firmness and neutralizing wrinkles. These are aspects that the instant invention is trying to improve (see instant claims 24, 26, 27-29).
Yu may teach that the acetyl hydroxyproline as a humectant, as discussed by the applicant, however the composition which would also include MMP inhibitors would have the same collagen increasing activity. The applicant argues that the instant invention has some unexpected results and points to example 2 of the instant invention to show that the combination of acetyl hydroxyproline and arginine/lysine increases collagen production, however these results do not show any unexpected results as the ingredient acetyl hydroxyproline is already known to increase collagen synthesis (see evidence by Cosmetics and Toiletries). The activity can stem from the single ingredient alone. It is also known in the art that arginine/lysine promotes collagen production and thus combining two ingredients together known to have the same activity and expecting a predictable outcome would have been prima facie obvious. There is no data supplied by the applicant that would properly show an unexpected result. The data provided only shows one data point with the combined ingredients and does not show the ingredients activity alone or in any kind of dose-dependent manner. 
The applicant argues that the components of the relied upon art could not have been predicted to increase collagen production, however the art teaches these ingredients and compositions containing these ingredients to increase collagen production as discussed in the above rejection and also as supplied with the evidence above used to dispute the claim to “unexpected results”.
The applicant further argues that the Brassica capestris sterols, Rhododendron ferrugineum extract and Oenothera biennis oil ingredients are taught in the cosmetic formulation of the relied upon art for different activities than for increasing collagen and inhibiting MMP-1 and thus could not be expected to increase collagen production or inhibit MMP. These components are taught within compositions that are to be applied to skin and for the method and particular use in increasing collagen and inhibiting MMP-1 production and thus there would be an expectation of success in achieving this activity as the art teaches that this is the case. They may be taught with different activities however their inclusion into a composition that would have the collagen promoting and MMP-1 inhibition activities would have still been obvious as they are taught for having other benefits for skin cosmetics and the motivation to combine does not need to necessarily be the same as the applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655